 



Exhibit 10.5
2008 INCENTIVE PLAN
This 2008 Incentive Plan (this “Plan”) of ADVENTRX Pharmaceuticals, Inc.
(“ADVENTRX” or the “Company”) is designed to offer incentive compensation to
certain employees of the Company (as described under the “Eligibility” section
below (“Participants”)), by rewarding the achievement of near-term corporate
objectives and specifically identified individual objectives that are consistent
with and support near-term corporate objectives. This Plan is intended to create
an environment that will focus Participants on the achievement of objectives.
Since cooperation between departments and Participants will be required to
achieve corporate objectives that represent a significant portion of the
incentive awards available under this Plan, this Plan should foster improved
teamwork and a more cohesive management team.
Purpose of this Plan
This Plan is designed to:

  •   provide an incentive program to achieve near-term corporate objectives and
thereby enhance stockholder value;     •   reward key employees who
significantly impact corporate results;     •   encourage increased teamwork
among all departments within the Company;     •   incorporate an incentive
program in ADVENTRX’s overall compensation strategy to help attract and retain
key employees; and     •   incentivize Participants to remain employed by
ADVENTRX throughout the plan year and until the time incentive awards are paid.

Plan Year
The plan year under this Plan is the calendar year beginning January 1, 2008 and
ending December 31, 2008.
Plan Governance
This Plan will be governed by the compensation committee (the “Committee”) of
the Company’s board of directors. The Committee will be responsible for
determining and approving all awards to officers of the Company and the
Company’s chief executive officer will be responsible for determining and
approving all awards to non-officer Participants.
Eligibility
All full time (40 hours/week) exempt employees at the Director level or higher
are eligible to participate in this Plan. To be eligible to earn and receive an
award under this Plan, such employee: (a) must have been in an eligible position
(i.e., Director-level or higher) prior to October 1, 2008 and remain employed in
such capacity through the end of the plan year and until incentive awards are
paid; and (b) must not be on probation or under review or evaluation (or similar
disciplinary action) at the time incentive award determinations are made or
paid.

 



--------------------------------------------------------------------------------



 



Form of Incentive Award Payments
Incentive award payments generally will be made in cash, though the Committee
has sole and absolute discretion to determine the composition of individual
incentive award payments.
Corporate and Individual Objectives
This Plan calls for incentive awards based on the achievement of near-term
corporate objectives by the Company and individual objectives by Participants.
Prior to May 31, 2008, the Company’s chief executive officer will present to the
Committee a list of proposed near-term corporate objectives for the plan year,
which objectives are subject to review and approval by the Committee. Corporate
objectives will be specific and measurable. Each Participant will then work with
his/her supervisor to develop a list of individual objectives applicable to such
Participant. The list of individual objectives for each non-officer Participant,
must be approved by such Participant’s department head (who must be an officer
of the Company), in concert with the Company’s chief executive officer. The list
of individual objectives for each officer Participant must be approved by the
Company’s chief executive officer and the Committee. If an individual becomes
eligible to participate in this Plan (whether as a result of retention,
promotion or otherwise) following the development and approval of lists of
individual objectives, such individual will promptly develop a list of
individual objectives applicable to such individual that foster attaining
approved near-term corporate objectives for the plan year and have such list
approved as set forth above.
The relative weight between corporate and individual objectives of an incentive
award will vary based on each Participant’s level within the Company as follows:

                  Title (Level)   Corporate   Individual
Chief Executive Officer
    100 %     0 %
Participants (other than the CEO)
    75 %     25 %

If an approved corporate or individual objective becomes irrelevant or
undesirable during the plan year or if a strategic change affects (one or more)
objectives then, for each such affected objective
          (a) with respect to corporate objectives, the Committee, after
considering the recommendations of the Company’s chief executive officer, may
(i) substitute a new objective, (ii) eliminate the affected objective or
(iii) take no action;
          (b) with respect to individual objectives, (A) for non-officer
Participants, the Company’s chief executive officer, in concert with the
Participant whose individual objectives were affected, may take one of the
actions described in subsections (a)(i)-(iii) above, (B) for officer
Participants, the Committee, after considering the recommendations of the
Company’s chief executive officer, may take one of the actions described in
subsections (a)(i)-(iii) above.

 



--------------------------------------------------------------------------------



 



Incentive Award Targets
Incentive awards generally will consist of cash-based compensation as described
below, though the Committee has sole and absolute discretion to determine the
composition of individual incentive award payments.
The target amount of a typical incentive award will be a specific dollar amount
or determined by applying a “target percentage” to the base salary earned by a
Participant during the plan year as an eligible employee in this Plan. The
following amounts or target percentages will be used to determine the target
award amounts:

          Title (Level)   Amount or Target Percentage
Chief Executive Officer
  $ 250,000  
Executives (other than the CEO)
    30 %
Non-executive Vice Presidents
    20 %
Executive Directors, Senior Directors and Directors
    15 %

Award Multipliers
Corporate and individual “award multipliers” will be determined in the first
quarter of 2009 and applied to Participants’ target amounts to establish the
actual payout amounts of the incentive awards. A corporate award multiplier,
which will be based on overall corporate performance against corporate
objectives in place at the end of 2008 and the same for all Participants, will
apply to the corporate performance component of each Participant’s target award
amount. An individual award multiplier, which will be based on a Participant’s
performance against that Participant’s objectives in place at the end of 2008
and separately determined for each Participant, will apply to the individual
performance component of each Participant’s target award amount. These award
multipliers may have the affect of increasing or decreasing a Participant’s
actual payout amount versus his or her target amount.
The corporate award multiplier will be determined by the Committee. The
individual award multiplier for each non-officer Participant will be determined
by such Participant’s department head (who must be an officer of the Company),
in concert with the Company’s chief executive officer. The individual award
multiplier for each officer Participant will be determined by the Committee
after considering the recommendations of the Company’s chief executive officer.
In determining the achievement of objectives and award multipliers, the
Committee, the Company’s chief executive officer and the Company’s other
officers, as applicable, will consider the achievement of objectives, the degree
to which a an objective is partially achieved, the quality of achievement, the
difficulty in achieving the objective, conditions that affected the ability to
achieve objectives and such other factors as the Committee, the Company’s chief
executive officer or the Company’s other officers, as applicable, determine are
appropriate to consider.
Award multipliers range from 0 to 1.50.
Payment of Incentive Awards
Payment of incentive awards will be made no later than March 14, 2009. Incentive
award calculations for each Participant will be based on such Participant’s base
salary earned during the plan year as an eligible employee in this Plan. A
Participant has not earned and does not have any

 



--------------------------------------------------------------------------------



 



right or entitlement to any award under this Plan until the time the award is
actually paid to such Participant.
For clarification, Participants who have been in an eligible position for less
than a year, but who hold an eligible position prior to October 1, 2008 (and
remain continuously employed through the payment of awards) will receive a
pro-rated award based on the portion of the plan year they held an eligible
position. A Participant who is promoted during the plan year from one “target
percentage” level to another will have his/her incentive award calculated using
his/her base salary earned during the plan year as an eligible employee in this
Plan and, if the promotion occurred prior to October 1, 2008, the calculation
will be pro-rated, based on the number of months at each target percentage
level. If the promotion occurred on or after October 1, 2008, the entire
calculation will be based on the target percentage applicable prior to the
promotion. A Participant who is demoted during the plan year from one target
percentage level to another will have his/her incentive award calculated using
his/her base salary earned during the plan year as an eligible employee in this
Plan and, regardless of when the demotion occurred, the calculation will be
based on the target percentage level applicable to such Participant at the end
of the plan year. Other than as stated above, incentive awards will not be
pro-rated for partial-year service.
Termination
Any award payment provided for under this Plan is completely discretionary and
is not considered earned by a Participant until it is actually paid. Continued
employment until payment of the incentive award is required. If the employment
of a Participant is terminated (whether voluntarily or involuntarily) during the
plan year, or prior to payment of awards, whether or not an award payment is
made will be at the absolute discretion of (a) the Committee, with respect to
officer Participants (including the Company’s chief executive officer), and
(b) the Company’s chief executive officer, with respect to non-officer
Participants.
Absolute Right to Alter or Abolish this Plan; Disputes
The Committee reserves the right in its absolute discretion to abolish this Plan
at any time or to alter the terms and conditions under which incentive awards
will be paid, with or without cause and with or without prior notice. Such
discretion may be exercised any time before, during, and after the plan year has
commenced or is completed. No Participant shall earn or vest in any right to
receive any award hereunder until actual payment of such award.
Any dispute or controversy arising under this Plan will be settled by the
Committee in its sole and absolute discretion.
Employment Duration/Employment Relationship
This Plan does not, and ADVENTRX’s policies and practices in administering this
Plan do not, constitute an express or implied contract or other agreement
concerning the duration of any Participant’s employment with the Company. The
employment relationship of each Participant is “at will” and may be terminated
at any time by ADVENTRX or by the Participant, with or without cause.

 



--------------------------------------------------------------------------------



 



Other Terms and Conditions of this Plan
The Company is not responsible for any tax liability incurred by Participants
that receive an award under this Plan, but reserves the right to deduct from any
award payment an amount equal to all or any part of the deductions or taxes
required by law to be withheld by the Company.
Notwithstanding any other provision of this Plan, each Participant’s award, if
any, will be paid in a single sum not later than (i) the date that is the 15th
day of the 3rd month following the end of the Participant’s first taxable year
in which the award is no longer subject to a substantial risk of forfeiture or
(ii) the date that is the 15th day of the 3rd month following the end of the
Company’s first fiscal year in which the award is no longer subject to a
substantial risk of forfeiture, whichever is later. Unless an exemption applies,
this Plan and the awards paid pursuant to this Plan are intended to meet the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended.
This Plan is unfunded and no provision of this Plan shall require the Company,
for the purpose of satisfying any Plan obligations, to purchase assets or place
any assets in a trust or other entity or otherwise to segregate any assets for
such purposes. Nothing contained in this Plan nor any action taken pursuant to
its provisions shall create or be construed to create a fiduciary relationship
between the Company and any Participant or other person. Any right to receive an
award payment under this Plan shall be no greater than the right of any
unsecured creditor of the Company.
This Plan shall be governed by, and interpreted, construed, and enforced in
accordance with, the laws of the State of California without regard to its or
any other jurisdiction’s conflicts of laws provisions.

 